DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the ultrasonic welding”.  There is insufficient antecedent basis for this limitation.
Claim 1 recites the limitation “the welding” in two places.  There is insufficient antecedent basis for this limitation.
Claim 1 recites the limitation “the respectively subsequent step”.  There is insufficient antecedent basis for this limitation.
Claim 1 recites the limitation “the preceding step”.  There is insufficient antecedent basis for this limitation.
Claim 2 recites the limitation “the welding”.  There is insufficient antecedent basis for this limitation.
The term "spatially" in claim 2 is a relative term which renders the claim indefinite.  The term "spatially close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 4 recites the limitation “the weld path”.  There is insufficient antecedent basis for this limitation.
Claim 5 recites the limitation “the weld path”.  There is insufficient antecedent basis for this limitation.
The term "desired" in claim 5 is a relative term which renders the claim indefinite.  The term "desired" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 6 recites the limitation “the pins”.  There is insufficient antecedent basis for this limitation. Claim 1 recites “at least one pin”, but does not introduce more than one.
Claim 7 lists an improper Markush grouping.  A Markush claim contains an "improper Markush grouping" if either: (1) the members of the Markush group do not share a "single structural similarity" or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). See MPEP 2117 (II).  The claim recites the alternatives .
The term "relatively thin" in claim 7 is a relative term which renders the claim indefinite.  The term "relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  MICHAELIS (DE 102008059142 A1).
As to claim 1, MICHAELIS teaches a method for the ultrasonic welding of two plastic components using a sonotrode (Figure 1 teaches two plastic components (foils 1, 2) that are welded using a sonotrode (sonotrode, 5).), wherein the energy for the welding is introduced into the plastic components via at least one pin of the sonotrode (Figure 2 teaches the sonotrode (5) has two pins (contact surfaces, 7).  Figure 1 shows these pins contact the surface of the article (1).), wherein the two plastic components being spot-welded to one another step by step (¶0044 of the machine translated description describes a step by step introduction of the ultrasonic energy into the welding surface that is interrupted by the gap in the sonotrode.  The tips of the sonotrode are interpreted as applying energy to a specific spot.), wherein the respectively subsequent step of the welding is carried out in a region which has already been loaded and relieved of tension as a result of the preceding step of the welding. (Figure 2 teaches there is a recess (6) in between the pins (7) of the sonotrode (5).  ¶0041-¶0044 teach that the welding process occurs in a manner where heat is introduced to a location via the first contact surface (7), then relaxed during the passage of the recess (6) over the location, then reapplied via the second contact surface (7).  This spacing (via distance and time) allows the surface to be loaded with tension (during the first heating/contact), relieved (during the recess passing over it), then welded.)

As to claim 2, MICHAELIS teaches the method according to Claim 1, wherein the individual steps of the welding are performed spatially close to one another along a weld path. (Figure 2 teaches the sonotrode (5) has a recess (6) that is the spacing of the two welding steps. ¶0039 teaches this can correspond to 3-4mm, which is interpreted as ‘close’.)

As to claim 3, MICHAELIS teaches the method according to Claim 1, wherein the individual steps of the welding follow one another at a time interval which makes it possible to relieve the material of the plastic components of tension in the region of a weld. (¶0027 teaches a defined feed rate for the foils to be welded.  ¶0041-¶0044 teach that there is an interval between the two welding steps.  This spacing/timing interval makes it possible to relieve the material in between the welding steps.)

As to claim 4, MICHAELIS teaches the method according to claim 1, wherein the sonotrode is guided along the weld path. (¶0037 (Lines 268-269) teach that the sonotrode is guided over the film to be welded.  ¶0041 teaches the sonotrode is continuously guided, which is interpreted as a weld path.) 

As to claim 5, MICHAELIS teaches the method according to claim 1, wherein the weld path extends linearly, circularly, or such that it follows any desired contour. (¶0037 (Lines 268-269) teach that the sonotrode is guided over the film to be welded.  ¶0041 teaches the sonotrode is continuously guided, which is interpreted as a weld path.  This continuous guiding is interpreted as following a desired contour.)

As to claim 6, MICHAELIS teaches the method according to claim 1, wherein the pins of the sonotrode are placed flat, with a tip or with another specific contour on the plastic components to be welded. (Figure 2 teaches the sonotrode tips (7) are flat.)

As to claim 7, MICHAELIS teaches the method according to claim 1, wherein the plastic components are bumpers and mounts for sensors, reinforcing parts and other parts with a relatively thin wall thickness. (Figure 1 teaches the foils (1, 2) have a relatively thin wall thickness.  Additionally, the term foils in ¶0027 and films in ¶0001 are interpreted as items with thin wall thickness.)

As to claim 8, MICHAELIS teaches plastic components bonded in accordance with the method according to claim 1. (Figure 1 and ¶0001 teach the two components are plastic (PTFE films) that are bonded using ultrasonic welding.)

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  SCHWEIBOLD (DE 102018201293 A1).
As to claim 1, SCHWEIBOLD teaches a method for the ultrasonic welding of two plastic components using a sonotrode (Figure 3 and ¶0039 teach the ultrasonic welding of two plastic components (film elements (10, 12)) by a sonotrode (sonotrode, (24)).), wherein the energy for the welding is introduced into the plastic components via at least one pin of the sonotrode (Figure 3 teaches the sonotrode (24) has a tip that is interpreted as a pin.), wherein the two plastic components being spot-welded to one another step by step (Figures 3 and 8 teach the welds (38) are spot-welds that are completed step by step.  ¶0058-¶0059 teach that the welds (38) in figure 8 can be completed with a moveable sonotrode (24) and be spot welds.), wherein the respectively subsequent step of the welding is carried out in a region which has already been loaded and relieved of tension as a result of the preceding step of the welding. (¶0058 teaches that the sonotrode is movable.  Figure 8 teaches that the welds are located spatially apart from one another about a straight line path.  ¶0059 teaches that the frequency and feed rate are considered and that the welds can be strung together spot welds.  The distance between welds and feed rate (timing between welds) will allow some of the tension in the weld spot caused by adjacent spot weld to be relieved due to the temperature decreasing in the interim time.)

As to claim 8, SCHWEIBOLD teaches plastic components bonded in accordance with the method according to claim 1.  (Figure 3 teaches the bonding of two components (10, 12) via ultrasonic welding with a sonotrode (25).  ¶0001 teaches the method is for welding polymer films.)

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by HANNON (US 20130153119 A1).
As to claim 8, HANNON teaches plastic components bonded in accordance with the method according to claim 1. (Claim 8 is interpreted as a product-by-process claim according to MPEP 2113 (I) in that “…the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In light of this, HANNON Figures 6 and 7 teach a sonotrode (18) that performs ultrasonic welding on two components (4) that include a functional layer (Figure 4, Item 9) that is made from plastic (See ¶0033).  Figure 6 teaches the discontinuous seam (6) that is formed using a sonotrode (18) (See ¶0036).)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
SQUIRES (US 20140141210 A1) teaches ultrasonic welding of thin films using a sonotrode (32) at discrete locations (interpreted as a spot welding procedure) that are spaced at intervals.  See Figure 2.
OGASAWARA (US 20080182472 A1) teaches ultrasonic welding of thin films using a sonotrode (3) at discrete locations (interpreted as a spot welding procedure) that are spaced at intervals.  See Figures 1 and 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726